37 MAP 2015
38 MAP 2015


                    IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


      CHAMBERSBURG BOROUGH,          : No. 948 MAL 2014
                                     :
                     Respondent      :
                                     : Petition for Allowance of Appeal from the
                                     : Order of the Commonwealth Court
               v.                    :
                                     :
                                     :
      PENNSYLVANIA LABOR RELATIONS   :
      BOARD,                         :
                                     :
                     Petitioner      :
     INTERNATIONAL ASSOCIATION OF    :
     FIRE FIGHTERS, LOCAL 1813       :
                                     :
                                     :
                     Intervenor      :


      CHAMBERSBURG BOROUGH           : No. 15 MAL 2015
                                     :
                                     :
               v.                    : Petition for Allowance of Appeal from the
     PENNSYLVANIA LABOR RELATIONS    : Order of the Commonwealth Court
     BOARD                           :
                                     :
                                     :
     INTERNATIONAL ASSOCIATION OF    :
     FIRE FIGHTERS, LOCAL 1813       :
                                     :
                     Intervenor      :
                                     :
                                     :
                                     :
                                     :
      PETITION OF:                   :
      INTERNATIONAL ASSOCIATION OF   :
      FIRE FIGHTERS, LOCAL 1813      :
                                     :
                     Intervenor      :
CHAMBERSBURG BOROUGH,               : No. 949 MAL 2014
                                    :
               Respondent           :
                                    : Petition for Allowance of Appeal from the
                                    : Order of the Commonwealth Court
          v.                        :
                                    :
                                    :
PENNSYLVANIA LABOR RELATIONS        :
BOARD,                              :
                                    :
               Petitioner           :
                                    :
INTERNATIONAL ASSOCIATION OF        :
FIRE FIGHTERS, LOCAL 1813           :
                                    :
               Intervenor           :


CHAMBERSBURG BOROUGH                : No. 16 MAL 2015
                                    :
                                    :
          v.                        : Petition for Allowance of Appeal from the
PENNSYLVANIA LABOR                  : Order of the Commonwealth Court
RELATIONS BOARD                     :
                                    :
                                    :
INTERNATIONAL ASSOCIATION           :
OF FIRE FIGHTERS, LOCAL 1813        :
                                    :
               Intervenor           :
                                    :
                                    :
                                    :
                                    :
PETITION OF:                        :
INTERNATIONAL ASSOCIATION OF        :
FIRE FIGHTERS, LOCAL 1813           :
                                    :
               Intervenor           :




      [948 MAL 2014, 949 MAL 2014, 15 MAL 2015 and 16 MAL 2015] - 2
                                          ORDER

PER CURIAM

      AND NOW, this 28th day of April, 2015, the Petitions for Allowance of Appeal is
GRANTED. The issues, as stated by the Pennsylvania Labor Relations Board (PLRB)

in the appeal at 948-49 MAL 2014, are:


      (1)      Did the Commonwealth Court exceed the scope and standard of appellate
               review by ignoring binding Pennsylvania Supreme Court precedent and
               reversing a PLRB final order where the PLRB did not clearly err in holding
               under the existing terms of the PLRA, that absent a cessation of work by
               employes of a neutral employer, there must be threats, intimidation, force,
               coercion or sabotage to find a violation of Section 6(2)(D) of the PLRA?

      (2)      Did the Commonwealth Court exceed the scope and standard of appellate
               review where the PLRB did not err as a matter of law in concluding that
               the Borough violated Section 6(1)(a) and (c) of the PLRA by disciplining
               the union president because of his non-threatening, non-coercive letter to
               IAFF members concerning a labor dispute?

The issues, as stated by International Association of Firefighters, Local 1813 in the
appeal at 15-16 MAL 2015, are:

      (3)      Did the Commonwealth Court err in reversing the Pennsylvania Labor
               Relations Board’s final order by failing to give the Board’s interpretation of
               the PLRA controlling weight and thereby exceeding its standard of
               review?

      (4)      Did the Commonwealth Court err in reversing the Pennsylvania Labor
               Relations Board’s final order by failing to abide by prior, relevant
               precedent, overruling sub silentia a controlling decision of this Court, and
               effectively creating a new violation of the PLRA where this Court has
               determined one does not and cannot exist?

      (5)      Did the Commonwealth Court err in reversing the Pennsylvania Labor
               Relations Board’s final order when the Commonwealth Court erroneously
               concluded that the local [union] had violated Section 6(2)([D]) and
               therefore reversed the Board’s decision that the Borough had violated
               Section 6(1)(a) and (c) of the PLRA?




            [948 MAL 2014, 949 MAL 2014, 15 MAL 2015 and 16 MAL 2015] - 3